DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/29/2022. Claims 1, 3, 5-11, 17-20 were pending. Claims 1, 3, 5, 17 were amended. Claims 2, 4, 12-16 were cancelled.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claim 1, the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous 35 U.S.C 112(b) rejection.
	Regarding to previous 35 U.S.C 102 rejection with respect to claims 12-14, the applicant’s cancelled claims 12-14 render the 35 U.S.C 102 rejection moot.
	Regarding to claims 1 and 17, the applicants stated:
 	“Applicants thanks the Examiner for the indication that claim 4 would be allowable if amended to include all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action. Applicant herein amends claim 1 to include the limitations of previously-pending claim 4 and similarly amends claim 17. With these amendments, Applicant submits that all pending claims are allowable.”
	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous rejection of claims 1 and 17. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Cynthia L. Pillote on 09/06/2022.
6.	The application has been amended as follows: 
	In the claims
	In line 9 of claim 17, after the phrase “wherein, during the group cycle, the first operation is performed”, please insert -- a plurality of --.

Allowable Subject Matter
7.	Claims 1, 3, 5-11, 17-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1, 3, 5-11, the cited prior arts fail to disclose or suggest  wherein the method further comprises performing isotropic etching on the film formed by performing the group cycle a plurality of times, and wherein, in a group cycle, the first operation is performed m times, the second operation is performed for n seconds, and a ratio of n to m is adjusted to control a profile of a remaining film through the isotropic etching in combination with all other limitation in the claims.
Regarding to claims 17-20, the cited prior arts fail to disclose or suggest during the group cycle, the first operation is performed m times, and the second operation is performed for n seconds, and wherein a ratio of n to m is adjusted to control a profile of a remaining film through the isotropic etching in combination with all other limitation in the claims.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713